DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on January 8, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/8/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on January 8, 2020.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-10 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  

A power converter comprising: 
 	a plurality of switching elements; 
 	a plurality of driver circuits each of which is configured to drive corresponding one or more of the switching elements, each of the driver circuits being further configured to output a failure signal; 
 	an intermediate circuit connected to each of the driver circuits and configured to output a common failure signal when the intermediate circuit receives the failure signal from at least one of the driver circuits; and 
 	a controller connected to each of the driver circuits via corresponding one of drive signal lines and configured to receive the common failure signal outputted from the intermediate circuit, 
 	wherein 
 	the controller and the plurality of driver circuits are configured to operate selectively either in a normal mode or in a diagnostic mode, 
 	in the normal mode: 
 	the controller is configured to transmit a drive signal to each of the driver circuits via the corresponding one of the drive signal lines; and 
 	each of the driver circuits is configured to drive the corresponding one or more of the switching elements in response to the drive signal and is configured to output the failure signal when the driver circuit detects a failure related to the corresponding one or more of the switching elements, and 
 	in the diagnostic mode: 
 	the controller is configured to sequentially transmit a request signal to each of the driver circuits via the corresponding one of drive signal lines; and 
 	each of the driver circuits is configured to output the failure signal in response to the request signal in a case of having detected the failure during operation in the normal mode.
 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayakawa (WO2017159091A1) deals with a motor control apparatus, Osanai et al (US 2016/0020688) deals with an electronic device, Eberlein et al (US 2013/0321037) deals with a control apparatus for semiconductor switches of an inverter, and method for driving an inverter, Zargari et al (US 2010/0265740) deals with an improved self powered supply for a power converter switch driver, and Hartman et al (US 2010/0164735) deals with a system and method for testing power transistors.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/GARY A NASH/Primary Examiner, Art Unit 2838